TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00244-CR



                                Richard Earl Hawkins, Appellant

                                                 v.

                                   The State of Texas, Appellee


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
   NO. D-1-DC-08-200102, HONORABLE MICHAEL J. MCCORMICK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant’s court-appointed attorney has filed a brief concluding that the instant

appeal is frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967), by presenting a professional evaluation of the record demonstrating why there

are no arguable grounds to be advanced. See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,

573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);

Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137

(Tex. Crim. App. 1969). Appellant received a copy of counsel’s brief, was provided a copy of the

appellate record, and filed a pro se brief.

               We have reviewed the record, counsel’s brief, and the pro se brief. We agree that

the appeal is frivolous and without merit. We find nothing in the record that might arguably support
the appeal. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005). We therefore

affirm the judgment of conviction and grant counsel’s motion to withdraw.




                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Justices Patterson, Waldrop and Henson

Affirmed

Filed: October 10, 2008

Do Not Publish




                                                2